Citation Nr: 1743090	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  13-33 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to June 1968, including service in the Republic of Vietnam.  His awards and decorations include the Purple Heart.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in relevant part denied entitlement to service connection for bilateral hearing loss.  Entitlement to service connection for right ear hearing loss was later granted in a July 2015 rating decision.  

The Veteran testified at a hearing before the undersigned in October 2016.  A hearing transcript is of record.


FINDING OF FACT

The Veteran's left ear hearing loss was at least as likely as not incurred during service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The evidence clearly indicates that the Veteran has current left ear hearing loss.  An October 2010 VA examination report that first addressed the Veteran's claimed hearing loss showed current left ear hearing loss for VA purposes, with a threshold of 55 decibels in the left ear at 4000 Hertz.  See 38 C.F.R. § 3.385.  The diagnosis has been confirmed in multiple VA and private evaluations dated since. 

Although review of the Veteran's service treatment records (STRs) does not reflect complaints of or treatment for hearing loss during his active service, the record reveals that the Veteran has engaged in combat.  He has attributed his hearing loss specifically to an instance of combat in September 1966, where he credibly reported being exposed to significant acoustic trauma, including from being close to 105 caliber howitzers that would shoot up to 100 rounds in a busy evening, without the use of hearing protection, and being in close proximity to a mortar explosion that reportedly knocked him unconscious.  He has also reported that he experienced left ear hearing loss that began while he was engaged in combat.  

The finding that the Veteran engaged in combat is significant because VA laws and regulations allow a combat veteran to use "satisfactory lay or other evidence" to establish that he was injured or incurred a disability while on active duty, even in cases where "there is no official record" that such injury or disability occurred.  Reeves v. Shinseki, 682 F.3d 988, 998 (Fed. Cir. 2012) (quoting 38 U.S.C.A. § 1154(b)).  The Board therefore accepts the Veteran's testimony that he suffered acoustic trauma in service.  Moreover, the fact that the claimed cause of the Veteran's hearing loss, i.e., acoustic trauma from the firing of howitzer rounds and a mortar explosion, is therefore established by his testimony, does not prevent him from also invoking the section 1154(b) presumption in order to show that he incurred the disability itself while in service.  Reeves, 682 F.3d at 999.

The Board finds that, given the application of 38 U.S.C.A. § 1154 (b) as explained in Reeves, the Veteran's lay testimony provides a sufficient basis to conclude that his current hearing loss disability is related to the acoustic trauma he suffered in service.  In this regard, he has provided credible lay evidence of combat-related noise exposure in service, and of experiencing symptoms of hearing loss since the time of his combat related noise exposure.  His statements are competent, credible, and probative of the presence of in-service noise exposure and diminished hearing since service.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).

In reaching this determination, the Board notes that private and VA audiological examination reports of record provide equivocal evidence with respect to the etiological relationship between the Veteran's hearing loss and his in-service hazardous noise exposure due to combat.  A negative VA etiology opinion provided in May 2011 was based on a lack of a threshold shift in hearing acuity between the Veteran's enlistment and separation examinations.  A June 2015 VA contracted audiologist examination report primarily based a negative etiology opinion on the Veteran's apparent normal hearing acuity at separation.  The examiner concluded that there was no evidence that the Veteran's military noise exposure caused a permanent hearing loss in the left ear.  Notably, these opinions did not address the Veteran's reports as to experiencing left ear hearing loss as a result of combat.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).

In contrast to these opinions, a February 2014 letter from a private physician noted the Veteran's report that his hearing loss extended back to his tours of service in Vietnam and he noted the Veteran's history of acoustic trauma during service.  The physician noted the Veteran's post-service noise exposure with hearing protection.  Based on the evidence the physician concluded that there was a high probability that the Veteran's bilateral high frequency hearing loss was due to noise exposure during his military service.  

Similarly, an August 2014 VA audiology examination report contains the opinion that the Veteran's left ear hearing loss was at least as likely as not caused by or the result of an even in service.  The examiner noted the Veteran's history of combat and concluded that, in spite of the Veteran's separation examination showing normal hearing thresholds in the tested frequencies, it was unlikely that his hearing would improve significantly following exposure to combat noise.  The February and August 2014 medical opinions support the Board's finding that that the Veteran's current hearing loss disability is related to the acoustic trauma he suffered in service

Based on the above, the Board finds that service connection for left ear hearing loss is warranted.  The Veteran has reported the onset of symptoms of diminished hearing following injury in combat.  Pursuant to Reeves, this evidence tends to show not only injury in service but also that the Veteran incurred the hearing loss disability in service.  As noted, favorable medical opinions support this conclusion, and the only contrary evidence consists of two medical opinions that are of little, if any, probative weight.

The evidence is thus at least evenly balanced as to whether the Veteran's left ear hearing loss disability is related to service.  As the reasonable doubt created by any relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for left ear hearing loss is warranted.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102. See also Buchanan v. Nicholson, 451 F.3d 1331, 1336   (Fed. Cir. 2008) (lay evidence may suffice to prove service connection on its own merits); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) ("Lay evidence may provide sufficient support for a claim of service connection . . .").

In light of the favorable decision to grant the claim of entitlement to service connection for left ear hearing loss, any deficiency as to VA's duties to notify and assist pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) is harmless.


ORDER

Entitlement to service connection for left ear hearing loss is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


